HICKS, Circuit Judge.
Ruby Whitney and Karl Whitney brought separate suits against appellant, the Borg-Warner Corporation, for damages for personal injuries. After the suits were brought Karl Whitney died and his suit was revived in the name of his special administrator. The cases were consolidated for trial and at the close of the evidence the court denied appellant’s motion for a directed verdict. A mistrial resulted and thereafter appellant, pursuant to Rule 50 (b) of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c, moved for judgment, in accordance with its motion for a directed verdict presented at the close of the evidence. The appeal is from an order denying this motion.
We are unauthorized to entertain the appeal. Our review is limited to “final decisions.” Title 28, § 225(a) U.S.C., 28 U.S.C.A. § 225(a); Grand Trunk Western R. Co. v. McHie, 6 Cir., 100 F.2d 86 and cases' there cited. The order appealed from was not a final decision. It did not dispose of the cases nor determine the litigation.
The appeal is dismissed.